Madsen, J.
(dissenting) — The majority concludes that former Pierce County Code (PCC) 18.50.975 authorized revocation of HJS Development’s preliminary plat approval *487on the grounds that the developer failed to comply with conditions of preliminary plat approval. However, the county’s former land use regulations applicable to this case contain no such authority, and therefore I respectfully dissent.
The majority first concludes, and I agree, that former PCC 18.50.970, concerning revocation of “any site plan approval or permit” did not apply to preliminary plats because under the county code neither of these terms encompasses preliminary plat approval.
Former PCC 18.50.975 provided for revocation or modification of “any permit, use or activity granted pursuant to the Pierce County Zoning Code or allowed pursuant to the Underlying Zoning which shall include, but not necessarily be limited to, site plans related to special zones or unclassified use permits.” The majority says, and again I agree, that former PCC 18.50.975, insofar as it concerns revocation of any “permit” or any “activity,” did not apply to preliminary plats. Majority at 472-73. The majority then reasons, however, that the term “use” in former PCC 18.50.975 did encompass preliminary plat approval. Majority at 473. The majority notes that former PCC 18.50.145U.1 defined “ ‘use’ ” as meaning “ ‘development,’ ” among other things. Id. at 473. “Development,” in turn, was defined in part as “[a]ny change in the legal relationship of persons to land which materially affects development, such as: the division of land into two or more parcels or units to facilitate separate transfer of title to each parcel or unit.” Former PCC 18.50.145D.3(B). The majority says that preliminary plat approval creates a change in the legal relationship of the owner or developer to the land that materially affects development, and thus preliminary plat approval is a “use” within the meaning of former PCC 18.50.975. Majority at 474. I disagree.
Until a final plat is approved and filed, it is illegal to transfer or sell, or advertise for transfer or sale, any lot, tract, or parcel. RCW 58.17.200 (providing that prosecuting attorney “shall commence an action to restrain and enjoin *488further subdivisions or sales, or transfers, or offers of sale or transfer and compel compliance with all provisions of” chapter 58.17 RCW).145 The majority itself acknowledges that the right to subdivide arises from final plat approval. Majority at 475; see RCW 58.17.170 (“[w]hen the legislative body of the city, town or county finds that the subdivision proposed for final plat approval conforms to all terms of the preliminary plat approval, . . . other applicable state laws, and any [applicable] local ordinances,” then it shall give final written approval “on the face of the plat”). And, “[flinal approval cannot be granted if [the conditions to preliminary plat approval] are not met.” Friends of the Law v. King County, 123 Wn.2d 518, 528, 869 P.2d 1056 (1994); see also, e.g., 18 William B. Stoebuck, Washington Practice: Real Estate: Property Law § 5.4, at 271 (1995) (an applicant’s inability or unwillingness to meet conditions for dedications or public improvements appear to be causes for denial of plat approval).
Preliminary plat approval does not authorize subdivision of land. As the majority says, “approval of a preliminary plat begins the plat subdivision process.” Majority at 475 (emphasis added). The majority also says that “the right to subdivide land arises from final plat approval” Id. at 475 (emphasis added). Thus, although preliminary plat approval is a significant stage in plat approval, in that it involves the actual decisions as to the terms and conditions of final plat approval, the majority itself necessarily recognizes that preliminary plat approval does not authorize subdivision.
Since there is no right to subdivide land merely upon preliminary plat approval, preliminary plat approval does not, and cannot, change the legal relationship of the owner or the developer to the land that materially affects development. Therefore, while preliminary plat approval is an important part of the approval process, it does not come *489within the definition of “development” in former PCC 18.50.145D.3(B), and thus it not within the meaning of “use” in former PCC 18.50.145U.1. Preliminary plat approval therefore does not fall within the revocation authority stated in former PCC 18.50.975.
The majority’s statement that its conclusion is consistent with former PCC 18.50.975’s limitation on revocation, i.e., that a use may be revoked only when granted pursuant to the county zoning code or underlying zoning, is also unfounded. The majority refers to the applicable zoning law specifying developments and uses permitted, noting that former PCC 18.50.185 divided them into three categories. Majority at 476. The majority then says that former PCC 18.50.185(C)(1)146 expressly considered a subdivision a permitted use under the zoning code, “[l]ike the statutory definition.” Majority at 476.
However, while a subdivision may be a permitted use under the zoning code, the majority’s equation of preliminary plat approval to a subdivision as the term is used in former PCC 18.50.185 suffers from the same flaw as its main analysis. That is, while a subdivision can involve land that has been divided into parcels for the transfer of title to each parcel, as the statutory definition of “development” in former PCC 18.50.145(D).3(B) contemplates, a preliminary plat cannot. Therefore, I do not find persuasive the majority’s attempt to reinforce its conclusion by equating the zoning code to the ordinance’s definition of “development.”
Finally, I note that Pierce County maintains, in an argument directed at whether state law preempts any local ordinances respecting revocation, that the authority to revoke is implied in state law. It is not necessary to reach *490the question of preemption, since the local ordinances did not, in any event, purport to authorize revocation of preliminary plat approval.
In contrast to the majority, I would hold that none of the express revocation provisions in Pierce County’s former land use regulations applies to authorize revocation of HJS Development’s preliminary plat approval. Accordingly, the superior court’s decision should be affirmed.
Sanders, J., concurs with Madsen, J.
Reconsideration denied April 11, 2003.

 Under RCW 58.17.205, an offer or agreement to sell, lease, or transfer a lot, tract, or parcel of land that is expressly conditioned on recording of the final plat is not subject to RCW 58.17.200’s injunctive action.


 That code provision states in relevant part:
“Developments or uses permitted after review and approval of a site plan by the Examiner after at least one public hearing are as follows:
“1. Any use .. . which requires a public hearing or public meeting according to any other law, ordinance, regulation, or Code.... This Section shall be applicable, but not necessarily limited to . . . subdivisions . .. .”
Former PCC 18.50.185(C)(1).